Exhibit 10.1

Execution Copy

COOPERATION AGREEMENT

This Cooperation Agreement, dated as of January 29, 2018 (this “Agreement”), is
by and among Ultra Petroleum Corp. (the “Company”) and Fir Tree Capital
Management LP (“Fir Tree”).

WHEREAS, Fir Tree is a long-term shareholder of the Company and the Company and
Fir Tree have engaged in various discussions and communications concerning the
Company’s long-term business plans;

WHEREAS, as of the date hereof, Fir Tree and its Affiliates (i) Beneficially Own
36,379,590 common shares of the Company, without par value (the “Common Stock”),
which represents approximately 18.53% of the Common Stock issued and outstanding
as of the date hereof and (ii) have a Synthetic Net Long Position (as defined
herein) in 7,038,874 shares of Common Stock;

WHEREAS, the Company and Fir Tree have determined to come to an agreement with
respect to certain matters relating to the board of directors of the Company
(the “Board”) and certain other matters, as provided in this Agreement;

WHEREAS, on January 30, 2018, the Company shall issue a press release in the
form attached hereto as Exhibit A (the “Press Release”) announcing, among other
things, (i) the resignation of Mr. Michael Watford from his position as
President and Chief Executive Officer of the Company, effective as of the
earlier of (a) the date of the announcement of the Company’s 2017 Q4 earnings
and (b) February 28, 2018 (the earlier of such dates, the “Earnings Release
Date”), (ii) the appointment of Mr. Brad Johnson as the interim Chief Executive
Officer of the Company, effective as of the Earning Release Date and
(iii) certain other matters set forth in this Agreement; and

WHEREAS, each of Dr. W. Charles Helton and Mr. Roger A. Brown will resign from
their respective positions on the Board and any committees thereof, effective as
of the Earnings Release Date.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.    Board Representation.

(a)    On the Earnings Release Date, the Board and all applicable committees of
the Board shall take all necessary actions to (1) accept the resignation of
Dr. W. Charles Helton from the Board and (2) cause Mr. Evan Lederman to be
appointed to the Board to fill the vacancy resulting from such resignation to
serve for the Initial Term. The appointment of Mr. Lederman will be subject to
the execution by Mr. Lederman, prior to such appointment, of all director
onboarding materials (which onboarding materials will be no more onerous than
the onboarding materials provided to other non-executive directors of the Board)
provided to Mr. Lederman prior to the Earnings Release Date.



--------------------------------------------------------------------------------

(b)    Following the execution and delivery of this Agreement, Fir Tree will
propose to the Board three (3) to five (5) nominees for appointment to the Board
who meet the New Independent Director Criteria, and Fir Tree and the Board will
work together to select, prior to the Earnings Release Date, a mutually
agreeable, qualified Person from such nominees proposed by Fir Tree for
appointment to the Board (such mutually agreeable and qualified person, the “New
Independent Director,” and together with Mr. Lederman, the “New Directors”). On
the Earnings Release Date, the Board and all applicable committees of the Board
shall take all necessary actions to (1) accept the resignation of Mr. Roger A.
Brown from the Board and (2) cause the New Independent Director to be appointed
to the Board to fill the vacancy resulting from such resignation to serve for
the Initial Term. The appointment of the New Independent Director will be
subject to the execution by the New Independent Director, prior to the Earnings
Release Date, of all director onboarding materials (which onboarding materials
will be no more onerous than the onboarding materials provided to other
non-executive directors of the Board) provided to the New Independent Director
prior to the Earnings Release Date. Should the Company and Fir Tree be unable to
mutually agree upon a New Independent Director prior to the Earnings Release
Date, the Company shall take all necessary steps to provide a written response
detailing the reasons why such nominees were not acceptable to the Board, and
Fir Tree will be entitled to continue to recommend different nominees that meet
the New Independent Director Criteria until a New Independent Director is so
mutually agreed upon and is appointed to the Board.

(c)    At all times while serving as a member of the Board (and as a condition
to such service), the New Directors shall (i) comply with all policies, codes
and guidelines applicable to Board members (subject to Section 7(b)) (the
“Director Policies”) and (ii) in the case of the New Independent Director,
otherwise qualify as “independent” of the Company pursuant to the applicable
securities laws and stock exchange requirements; provided that Fir Tree shall
not be responsible for any breach of this Section 1(e) by the New Independent
Director. The Company agrees that during the Standstill Period, any changes to
the Director Policies, or new Director Policies, will be adopted in good faith
and not for the purpose of undermining or conflicting with the arrangements
contemplated hereby.

(d)    Should any of the New Directors resign from the Board or become unable to
serve on the Board due to death, disability or other reasons prior to the
expiration of the Initial Term, Fir Tree will have the right to recommend for
appointment to the Board a replacement director meeting the Replacement Director
Criteria (a “Replacement”). The appointment of a Replacement for a New Director
will be subject to such Replacement having provided all director onboarding
materials (which onboarding materials will be no more onerous than and in
substantially the same form as the onboarding materials provided to other
non-executive directors of the Board), interviews with members of the Board (to
be conducted within ten (10) business days of Fir Tree’s recommendation of such
Replacement), and a customary background check. The Company will complete its
approval process within ten (10) business days of the later of its receipt of
the Replacement’s director onboarding materials and the date of such interview.
The Company shall appoint a Replacement to the Board if (and only if), taking
into account the Replacement’s skillset and experience (only if such replacement
is a Replacement for the New Independent Director), it finds a Replacement to be
reasonably acceptable. Promptly after a determination that a Replacement is
reasonably acceptable, the Board and all applicable

 

2



--------------------------------------------------------------------------------

committees of the Board shall take all necessary actions to cause the
Replacement to be appointed to the Board and, if the Replacement is qualified
under applicable securities laws and stock exchange requirements, as a member of
those Board committees on which the New Director being replaced served, in each
case, for the remainder of the Initial Term. In the event the Board reasonably
finds that a Replacement is not acceptable, Fir Tree will be entitled to
recommend different nominees which meet the Replacement Director Criteria, and
such nominees will be subject to the foregoing approval process. For the
avoidance of doubt, Fir Tree will be entitled to continue to recommend different
nominees which meet the foregoing criteria until a Replacement is appointed.
Except as otherwise specified in this Agreement, if a Replacement is appointed,
all references in this Agreement to the terms “New Directors” and “New
Independent Director” will include such Replacement, as applicable. Except as
otherwise expressly permitted herein, the Company and the Board shall not take
any action to remove or seek the removal of any of the New Directors during the
Standstill Period (defined below).

2.    Standstill Provisions. During the period commencing with the execution and
delivery of this Agreement and ending on the Standstill End Date (the
“Standstill Period”), Fir Tree shall not, nor shall it permit any of its
Affiliates and Associates under its control, directly or indirectly, in any
manner (whether alone or in concert with others), to take any of the following
actions (unless specifically permitted to do so in writing in advance by the
Board):

(a)    acquire, offer to acquire, or cause to be acquired Beneficial Ownership
of, or a Synthetic Long Position in, any Voting Securities such that immediately
following such transaction Fir Tree and its Affiliates would collectively have
either (i) Beneficial Ownership of more than 25% of the then outstanding Voting
Securities or (ii) a Total Net Long Position of more than 30% in the then
outstanding Voting Securities;

(b)    solicit proxies or written consents of stockholders or conduct any other
type of referendum (binding or non-binding) with respect to, or from the holders
of, Voting Securities, or become a “participant” (as such term is defined in
Instruction 3 to Item 4 of Schedule 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), in or assist, advise,
knowingly encourage or knowingly influence any Third Party in any “solicitation”
of any proxy, consent or other authority (as such terms are defined under the
Exchange Act) to vote or withhold from voting any Voting Securities (other than
such advice, encouragement or influence that is consistent with the Board’s
recommendation in connection with such matter);

(c)    other than through open market or block trade brokered sale transactions
where the identity of the purchaser is unknown to Fir Tree or in connection with
a tender or exchange offer, sell, offer or agree to sell any Voting Securities
to any Third Party that, to the knowledge of Fir Tree after reasonable and
feasible inquiry, (i) has aggregate Beneficial Ownership (together with its
Affiliates and Associates) of more than 9.9% of the issued and outstanding
Common Stock or (ii) would result in such Third Party having aggregate
Beneficial Ownership (together with its Affiliates and Associates) of more than
9.9% of the issued and outstanding Common Stock;

 

3



--------------------------------------------------------------------------------

(d)    effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist, facilitate or encourage any other Person
to effect or seek, offer or propose to effect or participate in, any tender or
exchange offer, take-over bid (including any exempt take-over bid under Canadian
securities laws), merger, consolidation, acquisition, scheme, arrangement,
business combination, recapitalization, reorganization, sale or acquisition of
assets, liquidation, dissolution or other extraordinary transaction involving
the Company or any of its subsidiaries or any of their respective securities
(each, an “Extraordinary Transaction”) other than an Extraordinary Transaction
approved by the Board; provided that nothing in this paragraph (d) shall
preclude or prohibit Fir Tree (or its Affiliates) from tendering into a tender
or exchange offer or from voting for or against any such Extraordinary
Transaction;

(e)    (i) call or seek the Company or any other Person to call any meeting of
shareholders, including by written consent or by requisition under Section 144
of the Yukon Business Corporations Act (“YBCA”), (ii) seek representation on, or
nominate (or encourage any other Person to so seek or nominate) any candidate
to, the Board (except as expressly provided by this Agreement), (iii) seek the
removal of any member of the Board or (iv) make (or encourage any other Person
to make) any proposal at any annual or special meeting of the Company’s
stockholders;

(f)    take any public action in support of or make any public proposal or
request that constitutes or relates to: (i) advising, controlling, changing or
knowingly influencing the Board or management of the Company, including any
plans or proposals to change the number or term of directors or to fill any
vacancies on the Board (except as provided for in this Agreement), (ii) any
material change in the capitalization, stock repurchase programs and practices,
capital allocation programs and practices or dividend policy of the Company,
(iii) any other material change in the Company’s management, business or
corporate structure, (iv) seeking to have the Company waive or make amendments
or modifications to the Company’s certificate of reorganization or bylaws, or
other actions that may impede or facilitate the acquisition of control of the
Company by any Person, (v) causing a class of securities of the Company to be
delisted from, or to cease to be authorized to be quoted on, any securities
exchange or (vi) causing a class of securities of the Company to become eligible
for termination of registration pursuant to Section 12(g)(4) of the Exchange
Act;

(g)    make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

(h)    form or join in a partnership, limited partnership, syndicate or other
group, including a “group” as defined under Section 13(d) of the Exchange Act,
with respect to the Voting Securities (for the avoidance of doubt, excluding any
group composed solely of Fir Tree and its Affiliates);

(i)    make any request or application under Sections 24, 139, 145, 232, 241 or
243 of the YBCA;

(j)    institute, solicit or join, as a party, any litigation, arbitration or
other proceeding (including any derivative action) against the Company or any of
its future, current or former directors or officers or employees (provided, that
nothing shall prevent Fir Tree from (i) bringing

 

4



--------------------------------------------------------------------------------

litigation to enforce the provisions of this Agreement, (ii) being a party to a
class action instituted by a Third Party without the assistance or encouragement
of Fir Tree (iii) making counterclaims with respect to any proceeding initiated
by, or on behalf of, the Company, (iv) bringing bona fide commercial disputes
that do not relate to the subject matter of this Agreement (and not, for the
avoidance of doubt, in its capacity as a shareholder of the Company), or
(v) exercising statutory appraisal rights);

(k)    enter into any discussions, negotiations, agreements, or understandings
with any Third Party with respect to any of the foregoing, or assist, advise,
knowingly encourage or knowingly influence any Third Party to take any action or
make any statement with respect to any of the foregoing, or otherwise take or
cause any action or make any statement inconsistent with any of the foregoing;
or

(l)    contest the validity of, or publicly request any waiver of, the
obligations set forth in this Section 2 (except in the event of a material
breach of this Agreement by the Company).

Notwithstanding anything in this Agreement to the contrary, the foregoing
provisions of this Section 2 shall not be deemed to (i) prohibit Fir Tree or its
Affiliates, Associates, directors, officers, partners, employees, members or
agents (acting in such capacity) from communicating privately with the Company’s
directors or officers so long as such communications are not intended to, and
would not reasonably be expected to, require any public disclosure of such
communications; (ii) restrict any New Director in the exercise of his fiduciary
duties; or (iii) prevent Fir Tree, its Affiliates or its Associates from making
(a) any public or private statement or announcement with respect to an
Extraordinary Transaction that is publicly announced by the Company or a Third
Party or (b) any factual statement as required by a Legal Requirement (as
defined below) (so long as such request did not arise as a result of
discretionary acts by Fir Tree or any of its Affiliates).

The restrictions in this Section 2 shall terminate automatically upon the
earliest of (i) the expiration of the Standstill Period; (ii) upon ten
(10) days’ prior written notice delivered by Fir Tree to the Company following a
material breach of this Agreement by the Company (including, without limitation,
a failure to appoint or nominate the New Directors or Replacements in accordance
with Section 1) if such breach has not been cured within such notice period,
provided that Fir Tree is not then in material breach of this Agreement;
(iii) upon the announcement by the Company that it has entered into a definitive
agreement with respect to any Extraordinary Transaction; (iv) the commencement
of any tender or exchange offer (by a Person other than Fir Tree or its
Affiliates) which, if consummated, would constitute an Extraordinary Transaction
that would result in the acquisition by any Person or group of more than 50% of
the Company common shares, where the Company files a Schedule 14D-9 (or any
amendment thereto), other than a “stop, look and listen” communication by the
Company pursuant to Rule 14d-9(f) promulgated under the Exchange Act, that does
not recommend that the Company’s shareholders reject such tender or exchange
offer; and (v) the adoption by the Board of any amendment to the Articles of
Continuance, Articles of Reorganization, or the Bylaws of the Company that would
reasonably be expected to substantially impair the ability of a shareholder to
submit nominations for election to the Board or shareholder proposals in
connection with any future meeting of the Company’s shareholders (in a manner
inconsistent with the requirements of this Agreement).

 

5



--------------------------------------------------------------------------------

3.    Voting Commitment. Starting on the date on which the New Directors are
appointed to the Board in accordance with Section 1, Fir Tree agrees that it
will cause all Voting Securities Beneficially Owned (including, for the
avoidance of doubt, Beneficial Ownership of any Voting Securities acquired after
the date of this Agreement) by Fir Tree and its Affiliates as of the record date
for and entitled to vote at each Annual Meeting during the Standstill Period to
be present for quorum purposes and voted at such meetings (i) in favor of the
Company’s nominees, (ii) against the election of any directors that have not
been nominated or recommended by the Company, (iii) in accordance with the
Board’s recommendation with respect to auditor ratification proposals and
(iv) in accordance with the Board’s recommendation with respect to any other
proposal presented at such meeting (including, for the avoidance of doubt, the
proposal to approve the Amendment), provided however, that in the case of this
clause (iv), Fir Tree and its Affiliates shall be permitted to vote in its sole
discretion with respect to any proposal (A) related to an Extraordinary
Transaction, (B) which has received an “against” recommendation from
Institutional Shareholder Services or Glass Lewis, (C) related to the
implementation of takeover defenses or adversely affecting the rights of
shareholders, (D) related to new or amended incentive compensation plans, or
(E) any proposed issuance of Voting Securities or any securities convertible
into, or exercisable or exchangeable for, Voting Securities.

4.    Resignation. Prior to the appointment of any New Director to the Board,
such New Director shall deliver to the Company an irrevocable resignation letter
pursuant to which such New Director shall resign from the Board and all
applicable committees thereof if Fir Tree has breached this Agreement in any
material respect and, if such breach is capable of being cured, such breach has
not been cured within 10 days after receipt by Fir Tree of written notice from
the Board specifying such breach. If any such New Director’s resignation is
effected in accordance with this Section 4, the Company shall have no further
obligations under Section 1 of this Agreement.

5.    Non-Disparagement. Until the expiration of the Standstill Period, Fir Tree
and the Company agree not to (and will cause any Persons acting on their behalf
not to) make, or cause to be made (whether directly or indirectly), any public
statement or any public announcement (including in any document filed with or
furnished to the SEC, Canadian securities regulators or through the media), or
any statement to any shareholder or investor of the other party or any analyst,
in each case which constitutes an ad hominem attack on, or otherwise disparages,
the other party’s past, present or future affiliates, directors, officers,
partners, principals, managers or employees. Nothing in this Section 5 shall be
deemed to prevent either the Company or Fir Tree from complying with its
respective disclosure obligations under a Legal Requirement.

6.    Public Announcements. No later than 9:30 a.m. Eastern Time on January 30,
2018, the Company shall announce this Agreement by means of the Press Release.
Neither the Company nor Fir Tree shall make or cause to be made any public
announcement or statement with respect to the subject of this Agreement that is
contrary to the statements made in the Press Release, except as required by law
or the rules of any stock exchange or with the prior written consent of the
other party. The Company acknowledges that Fir Tree may file this Agreement as
an exhibit to its Schedule 13D. The Company shall be given a reasonable
opportunity to review and comment on any Schedule 13D filing made by Fir Tree
with respect to this Agreement, and

 

6



--------------------------------------------------------------------------------

Fir Tree shall give reasonable consideration to the comments of the Company. Fir
Tree acknowledges and agrees that the Company may file this Agreement and file
or furnish the Press Release with the SEC as exhibits to a Current Report on
Form 8-K and other filings with the SEC. Fir Tree shall be given a reasonable
opportunity to review and comment on any filing made by the Company with respect
to this Agreement, and the Company shall give reasonable consideration to the
comments of Fir Tree.

7.    Confidentiality.

(a)    Each New Director shall be required to comply with the Company’s Code of
Ethics and Business Conduct as in effect on the date of this Agreement,
including provisions relating to the confidentiality, disclosure and use of
(including trading or influencing the actions of any Person based on) any
non-public information entrusted to or obtained by such director by reason of
his or her position as a director of the Company (“Confidential Information”).

(b)    Notwithstanding the foregoing, each of the New Directors if affiliated
with Fir Tree (or their Replacement if affiliated with Fir Tree) may, if he or
she wishes to do so, provide Confidential Information to Fir Tree and its
investment professionals, controlled Affiliates, officers, directors, employees,
agents, representatives and advisors (including legal, tax, accounting and
financial advisors and excluding, for the avoidance of doubt, any New Director)
(“Fir Tree Representatives”) solely to the extent that provision of any such
information is made in compliance with applicable securities laws and such Fir
Tree Representatives need to know such information in connection with Fir Tree’s
investment in the Company or in order to assist such New Directors in the
discharge of their fiduciary duties; provided, however, that Fir Tree (i) shall
inform each Fir Tree Representative of the confidential nature of the
Confidential Information and (ii) shall not, and shall cause each Fir Tree
Representative not to, and shall instruct each other Fir Tree Representative not
to, disclose any Confidential Information to any Person other than Fir Tree
Representatives in compliance with this Section 7(b). Fir Tree shall be
responsible for the breach of this Section 7(b) by any of the Fir Tree
Representatives. Notwithstanding the foregoing, neither Fir Tree nor any Fir
Tree Representative shall be required to keep confidential or not disclose any
information that (i) is already in the possession of Fir Tree or a Fir Tree
Representative from a source other than the Company, provided that such
information is not known by Fir Tree, at the time of disclosure, to be subject
to a confidentiality agreement with, or other obligation of confidentiality to,
the Company; (ii) is or becomes generally known to the public other than as a
result of a disclosure by Fir Tree or any of the Fir Tree Representatives in
breach of this Section 7; (iii) is or becomes available or known to Fir Tree or
any of the Fir Tree Representatives on a non-confidential basis from a source
other than the Company, provided that such source is not known by Fir Tree to be
bound by a confidentiality agreement with, or other obligation of
confidentiality to, the Company; (iv) is or was independently developed by Fir
Tree or any of the Fir Tree Representatives without any use of Confidential
Information; or (v) is approved for disclosure by written authorization from the
Company.

(c)    In the event that Fir Tree or any Fir Tree Representative is required by
applicable subpoena, legal process or other legal requirement, or formally
requested in an audit or examination by a regulator or self-regulatory
organization with jurisdiction to regulate or oversee any aspect of its business
(each, a “Legal Requirement”), to disclose any of the Confidential

 

7



--------------------------------------------------------------------------------

Information, Fir Tree will, to the extent legally permissible and practicable,
promptly notify the Company in writing in advance (including by email) so that
the Company may seek a protective order or other appropriate remedy, at its sole
cost and expense. Following notification by Fir Tree to the Company (or before
such notification if prior notification is not legally permissible or
practicable), Fir Tree and the Fir Tree Representatives may honor any such Legal
Requirement if and solely to the extent that (a) such Person produces or
discloses only that portion of the Confidential Information which its legal
counsel advises it is legally required to be so produced or disclosed and such
Person informs the recipient of such Confidential Information of the existence
of the confidentiality obligations under this Section 7 and the confidential
nature of the Confidential Information or (b) the Company consents in writing to
having the Confidential Information produced or disclosed pursuant to a Legal
Requirement. In no event will Fir Tree oppose action by the Company to obtain a
protective order or other relief to prevent the production, disclosure or use of
the Confidential Information or to obtain reliable assurance that confidential
treatment will be afforded the Confidential Information. Notwithstanding any
other provision of this Agreement to the contrary, if Fir Tree or any of the Fir
Tree Representatives are subject to routine examination that is not targeted
towards to the Company or the Confidential Information by a governmental
regulatory agency having authority to regulate such Person, as applicable, Fir
Tree or such Fir Tree Representative may disclose such Confidential Information
as is requested by such agency in the course of any such examination without
prior notice to the Company; provided that Fir Tree or the Fir Tree
Representative, as applicable, shall advise the regulatory agency of the
confidential nature of such information.

(d)    The confidentiality provisions contained in this Section 7 shall
terminate on the later of the date (the “Termination Date”) that is twelve
(12) months after (x) the date that Mr. Lederman or, if he or she is an employee
of Fir Tree, Mr. Lederman’s Replacement, ceases to serve on the Board or (y) the
most recent date in which a New Director provides Fir Tree with Confidential
Information

8.    Securities Laws. Fir Tree acknowledges that it is aware, and will advise
each Fir Tree Representative who receives Confidential Information pursuant to
Section 7(b), that applicable securities laws prohibit any Person who has
received material, non-public information from purchasing or selling securities
on the basis of such information or from communicating such information to any
other Person unless in compliance with such laws. Fir Tree agrees that it will
not, and will use its commercially reasonable efforts to ensure that the Fir
Tree Representatives undertake not to, trade or engage in any transaction in any
securities issued by the Company or any derivative with respect to Company
securities, in each case while in possession of such material non-public
information or otherwise misuse material non-public information, in violation of
such laws. The Company acknowledges that none of the provisions hereto shall in
any way limit Fir Tree or any Fir Tree Representative’s activities in their
respective ordinary course of businesses if such activities will not violate
applicable securities laws. Fir Tree maintains customary policies and procedures
designed to prevent unauthorized trading and misuse of material, non-public
information in violation of applicable securities laws.

9.    Representations and Warranties of All Parties. Each of the parties
represents and warrants to the other party that: (a) such party has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, (b) this Agreement has been

 

8



--------------------------------------------------------------------------------

duly and validly authorized, executed and delivered by it and is a valid and
binding obligation of such party, enforceable against such party in accordance
with its terms (subject to applicable bankruptcy and similar laws relating to
creditors’ rights and to general equity principles), and (c) this Agreement will
not result in a violation of any terms or conditions of any agreements to which
such Person is a party or by which such party may otherwise be bound or of any
law, rule, license, regulation, judgment, order or decree governing or affecting
such party.

10.    Representations and Warranties of Fir Tree. Fir Tree represents and
warrants that, as of the date of this Agreement: (a) Fir Tree and its Affiliates
collectively Beneficially Own an aggregate of 36,379,590 shares of Common Stock,
(b) Fir Tree and its Affiliates have a Synthetic Net Long Position in 7,038,874
shares of Common Stock and (c) Fir Tree and its Affiliates have not provided or
agreed to provide, and will not provide, any compensation in cash or otherwise
to any New Director in connection with such New Director’s nomination and
appointment to, or service on, the Board (other than any New Director’s regular
compensation as an employee of or investor in Fir Tree or its Affiliate, as
applicable).

11.    Certain Defined Terms. For purposes of this Agreement:

(a)    The terms “Affiliate” and “Associate” shall have the respective meanings
set forth in Rule 12b-2 promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Exchange Act.

(b)    “Beneficial Ownership” means ownership of Voting Securities in a manner
which provides such owner with the right to vote or cause to be voted such
Voting Securities.

(c)    “Initial Term” shall mean the period commencing with the execution and
delivery of this Agreement and ending on the later of (i) the date that is two
years following April 12, 2017 and (ii) the date on which such New Director is
next up for election at a meeting of the Company’s shareholders.

(d)    “New Independent Director Criteria” shall mean that such Person (i) has
substantial expertise and experience in exploration and production in the oil
and gas industry, (ii) is not a former employee or current employee of Fir Tree,
(iii) has the relevant financial and business experience to be a director of the
Company and (iv) otherwise qualifies as “independent” of the Company pursuant to
the applicable securities laws and stock exchange requirements.

(e)    “Person” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability or unlimited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature.

(f)    “Replacement Director Criteria” shall mean (i) with respect to a
Replacement of Mr. Lederman, that such Replacement is a member of Fir Tree with
similar skills, expertise and responsibilities as Mr. Lederman and (ii) with
respect to a Replacement of the New Independent Director, that such Replacement
(A) has substantial expertise and experience in exploration and production in
the oil and gas industry, (B) is not a former employee or a then current
employee of Fir Tree, (C) has the relevant financial and business experience to
be a director of the Company and (D) will otherwise qualify as “independent” of
the Company pursuant to the applicable securities laws and stock exchange
requirements.

 

9



--------------------------------------------------------------------------------

(g)    “Standstill End Date” shall mean (i) if the Company shall have delivered
to Fir Tree no later than thirty (30) calendar days prior to the deadline for
submission for nominations for election to the Board at the 2019 Annual Meeting
of Shareholders a written confirmation that Mr. Lederman and the Independent
Director (or their respective Replacements or proposed Replacements) will be
nominated for election to the Board at the 2019 Annual Meeting of Shareholders,
the earlier of (a) fifteen (15) calendar days prior to the deadline for
submission for nominations for election to the Board at the 2020 Annual Meeting
of Shareholders pursuant to the Company’s Amended and Restated Bylaw No. 1 (the
“Bylaws”) and (b) April 19, 2020; or (ii) if the Company shall have failed to
deliver the written confirmation pursuant to clause (i) of this definition, the
earlier of (c) fifteen (15) calendar days prior to the deadline for submission
for nominations for election to the Board at the 2019 Annual Meeting of
Shareholders and (d) April 19, 2019.

(h)    “Synthetic Long Position” shall mean any transaction involving any
option, warrant, convertible security, stock appreciation right, or other
security, contract right or derivative position or similar right (including any
“swap” transaction with respect to any security, other than a broad based market
basket or index), whether or not presently exercisable, that has an exercise or
conversion privilege or a settlement payment or mechanism at a price related to
the value of the Voting Securities or a value determined in whole or in part
with reference to, or derived in whole or in part from, the value of the Voting
Securities and that increases in value as the market price or value of the
Voting Securities increases or that provides to the holder an opportunity,
directly or indirectly, to profit or share in any profit derived from any
increase in the value of the Voting Securities, in each case regardless of
whether (i) such derivative conveys any voting rights in such Voting Securities
to such Person or any of such Person’s Affiliates, (ii) such derivative is
required to be, or capable of being, settled through delivery of such securities
or (iii) such Person or any of such Person’s Affiliates may have entered into
other transactions that hedge the economic effect of such derivative.

(i)    “Synthetic Short Position” shall mean any transaction involving any
option, warrant, convertible security, stock appreciation right, or other
security, contract right or derivative position or similar right (including any
“swap” transaction with respect to any security, other than a broad based market
basket or index), whether or not presently exercisable, that has an exercise or
conversion privilege or a settlement payment or mechanism at a price related to
the value of the Voting Securities or a value determined in whole or in part
with reference to, or derived in whole or in part from, the value of the Voting
Securities and that increases in value as the market price or value of the
Voting Securities decreases or that provides to the holder an opportunity,
directly or indirectly, to profit or share in any profit derived from any
decrease in the value of the Voting Securities, in each case regardless of
whether (i) such derivative conveys any voting rights in such Voting Securities
to such Person or any of such Person’s Affiliates, (ii) such derivative is
required to be, or capable of being, settled through delivery of such securities
or (iii) such Person or any of such Person’s Affiliates may have entered into
other transactions that hedge the economic effect of such derivative.

 

10



--------------------------------------------------------------------------------

(j)    “Synthetic Net Long Position” shall mean the excess, if any, of a
Person’s Synthetic Long Position over such Person’s Synthetic Short Position.

(k)    “Third Party” shall mean any Person other than the Company, Fir Tree and
their respective Affiliates and representatives.

(l)    “Total Net Long Position” shall mean, without duplication, the sum of a
Person’s (i) Beneficial Ownership of Voting Securities and (ii) Synthetic Net
Long Position in Voting Securities.

(m)    “Voting Securities” shall mean the Common Stock and any other securities
of the Company entitled to vote in the election of directors.

12.    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of Delaware without reference
to the conflict of laws principles thereof. Each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware). Each of the parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
in any court other than the aforesaid courts. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (b) any claim that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts. Each party hereby irrevocably
and unconditionally waives any right such party may have to a trial by jury in
respect of any dispute.

13.    No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

11



--------------------------------------------------------------------------------

14.    Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.

15.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, if
(a) given by email, when such email is sent to the email address set forth below
during normal business hours and the appropriate confirmation is received or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this subsection:

 

if to the Company:

 

Ultra Petroleum Corp.

400 N. Sam Houston Parkway E., Suite 1200

 

Houston, Texas 77060

 

Attention:    Garrett B. Smith

 

Email:          gsmith@ultrapetroleum.com

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

 

New York, NY 10022

 

Attention:    Sarkis Jebejian

 

                    David Feirstein

 

Email:         sarkis.jebejian@kirkland.com

 

                     david.feirstein@kirkland.com

if to Fir Tree:

 

Fir Tree Capital Management LP

55 W 46th Street

 

New York, NY 10036

 

Attention:    Brian Meyer

 

Email:          bmeyer@firtree.com

with a copy (which shall not constitute notice) to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

 

New York, New York 10022

 

Attention:    Eleazer Klein

 

Email:          eleazer.klein@srz.com

16.    Severability. If any provision of this Agreement shall be held by any
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect, but the illegality or
unenforceability of such provision shall have no effect upon the legality or
enforceability of any other provision of this Agreement.

 

12



--------------------------------------------------------------------------------

17.    Counterparts. This Agreement may be executed in two or more counterparts,
which together shall constitute a single agreement.

18.    Successors and Assigns. This Agreement shall not be assignable by any of
the parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

19.    No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other Persons.

20.    Amendments. This Agreement may only be amended pursuant to a written
agreement executed by Fir Tree and the Company.

21.    Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The term “including” shall be deemed to mean “including without limitation” in
all instances.

22.    Specific Performance. Each of the parties hereto acknowledges and agrees
that irreparable injury to the other party hereto would occur in the event any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). It is accordingly agreed that the Company, on the one hand,
and Fir Tree, on the other hand (the “Moving Party”), shall each be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof, and the other party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. This
Section 22 is not the exclusive remedy for any violation of this Agreement.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

ULTRA PETROLEUM CORP.

By:  

 

Name:   Title:  

FIR TREE CAPITAL MANAGEMENT LP

By:  

 

Name:   Title:  

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

Press Release

[See attached.]